 40DECISIONSOF NATIONAL LABOR RELATIONS BOARDLocal 264, Laborers International Union of NorthAmericaand J.J. Dalton and Owen Glover, d/b/aD & G ConstructionCo. Case 17-CB-1301January 6, 1975DECISION AND ORDERBY MEMBERS JENKINS,KENNEDY, ANDPENELLOOn .August13, 1974,Administrative Law JudgeHerman Corenman issued the attached Decision inthisproceeding.Thereafter,Respondent,ChargingParty,and Intervenor,BuildersAssociationofKansasCity,filed exceptions and supporting briefs,and the ChargingPartyfileda reply brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions,of the Administrative Law Judge'and to adopt his recommended Order as hereinmodified.The Administrative Law Judge concluded thatRespondent did not violate Section 8(b)(1)(B) of theAct,asalleged in the complaint,because theCharging Party made no timely objection to that partof Respondent'scontract proposal designating theBuilders Association of KansasCity, the Intervenorherein,as the Charging Party's representative in theadministration of the collective-bargaining agree-ment.2However,the ChargingPartydid object toparticipating in the Laborers Industry AdvancementFund, which fund is administered by a committeeappointed by the Intervenor Association.For thereasons stated by the Administrative Law Judge,Respondent'sinsistenceon the Charging Party'sparticipation in the Industry Advancement Fundviolated Section 8(b)(3). However,as participation inthe fund included the Charging Party's designationof the Association as its collective-bargaining repre-iThe Administrative Law Judge'sdispositionof the issue of thetimeliness of the service upon Respondent of the charge herein is supportedby our decision inGlacier Lincoln-Mercury,189 NLRB 640, 643 (1971)7We find no merit in the Charging Party's contention that it did objectto being represented generally by the Intervenor in the administration of theagreement.Its objections were specifically limited to those matters we findherein to be nonmandatory subjects of bargaining.We do not regard theletter of protest sent by Charging Party after signing the agreement ascreating an effective objection to such representation.3Metropolitan DistrictCouncil ofPhiladelphiaand Vicinity of the UnitedBrotherhoodof Carpentersand Joinersof America, AFL-CIO (McCloskey andCompany),137 NLRB1583 (1962).We note that although Respondent,by its threat of picketing the job,apparently involved the general contractor to some extent in bringing theCharging Party to agree to Respondent's demands, the complaint does notsentative for the purposes encompassed in theadministration of such fund, and as such designationwas part of the action the Charging Party was forcedto take by Respondent's threat of picketing, we findthatRespondent's conduct also violated Section8(b)(1)(B).3We agree with the Administrative Law Judge thatRespondent violated Section 8(b)(3) of the Act byinsistingto impasse upon certain items that are notmandatory subjects of bargaining.4 In adopting theAdministrative Law Judge's finding that the Labor-ers Administrative Expense Account is a nonmanda-tory subject of bargaining we recognize that it is notpart of the Laborers Industry Advancement Fund,the latter being a nonmandatory subject under casescited by the Administrative Law Judge. We recognizefurther that the moneys deposited in the Adminis-trative Expense Account, unlike those of the IndustryAdvancement Fund, are used to administer provi-sions of the collective-bargaining agreement concern-ing termsand conditions of employment which aremandatory subjects of bargaining. But such atangential connection with terms and conditions ofemployment is insufficient to make a mandatorysubject of bargaining out of a formula for employerpayments into a fund to be used by the employer'sown representative in administering the agreement.An employer's financial arrangements for compen-sating or reimbursing its collective-bargaining repre-sentative is not a matter of employer-employeerelations.It is amatter only of the relations betweenthe employer and its representative. Such relationsare presumptively outside the scope of mandatorybargaining.5ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adoptsas itsOrder the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Local 264, Laborers International Union of NorthAmerica, Kansas City, Missouri, its officers, agents,allege that Respondent violated any of the provisions of Sec 8(b)(4) of theAct, and no party has contended that any such violations have beenlitigated.Similarly, while certain specific acts have been allegedand foundto constituteper seviolations of Sec. 8(b)(3), it is not alleged or contendedthat Respondent's conduct constituted an overall refusal to bargain in goodfaith.Charging Party's argument that Respondent violated Sec.8(b)(1)(B)by spurning Charging Party's request to delay signing an agreement until itsattorney could discuss certain provisions with Respondent's representativewould have been more pertinent to an allegation of overall bad-faithbargaining,in our view, than to an additional violation of Sec.8(b)(1)(B) inthe circumstances of this case.4N.L. R.B. v.Wooster Division of Borg-Warner Corporation,356 U.S 342(1958).5Cf.N.L.R.B. v Borg-Warner, supraat 350.216 NLRB No. 4 LOCAL 264,LABORERS41and representatives,shall take the actionset forth inthe said recommendedOrder, as modifiedherein:1.Add the following as paragraph 1(b):"Restraining or coercingJ. J. Dalton and OwenGlover, d/b/a D & G Construction Co. in theselection of its representativefor the purposes ofcollectivebargaining."2.Substitute the attached notice for the Adminis-trative Law Judge's notice.examine witnesses, to argue orally on the record, and to filebriefs. Briefs filed by the Charging Party, the Respondent,and the Intervenor have been carefully considered.Upon the .basis of the entire record including myobservation of the witnesses and their demeanor and thebriefs submitted,Imake the following:FINDINGS OF FACT1.COMMERCEAND JURISDICTIONAPPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOTby threat of picketingor in anylikeor related manner restrain or coerce J. J.Dalton and Owen Glover,d/b/aD & GConstruction Co., in the selection of its represent-atives for the purposes of collective bargaining.WE WILLNOT refuse to bargainwith J. J.Dalton and Owen Glover,d/b/aD & GConstructionCo., byinsisting on and forcing it topost a performance bond or to make paymentsfor the account of the Laborer'sAdministrativeExpenseAccount or the Laborer'sIndustryAdvancement Fund,orany like or relatedprogram that is not a mandatory subject ofbargaining.WE WILLreimburse J. J. Dalton and OwenGlover,d/b/a D & G Construction Co., for allmoneys,ifany,paid for the aforesaid perfor-mance bond or the aforesaid funds.LOCAL 264,LABORERSINTERNATIONAL UNIONOF NORTH AMERICADECISIONSTATEMENT OF THE CASEHERMANCoRENMAN, Administrative Law Judge: Theinstant charge was filed onApril 16, 1974, served byregisteredmail on April 17, 1974, and received by Local264,LaborersInternationalUnion of North America,hereincalled theRespondent,on April 18, 1974. Anamended charge wasfiled on May 24, 1974. The com-plaint,issuedon May 31, 1974,allegesthat the Respondenthas violatedSection 8(bXIXB) and(3) of the NationalLaborRelationsAct, herein called the Act.The case was heard beforeme at KansasCity,Kansas,on June 25, 1974, and all parties appeared by counsel andparticipatedin the hearing.The partieswere given fullopportunity to present evidence,to examineand cross-At all timesmaterial herein,the Charging Party, J. J.Dalton and Owen Glover d/b/a D & G Construction Co.,were engaged as a concretesubcontractor on the WillowCreek Construction project in Kansas City, Missouri,involving the construction of 500 apartments in an areacomprising 40 acres, by Price Brothers Mortgage Compa-ny, the general contractor.Price Brothers annually receivesand ships into and from the States of Missouri and Kansasmaterials and products valued in excess of $50,000. TheChargingPartyfurnished materials and services to PriceBrothers in 1973 valued in excess of $50,000. The partieshave agreed,and I find,that at all times material herein,the Charging Party and Price Brothers were engaged incommerce and in operations affecting commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABORORGANIZATION INVOLVEDLocal 264, LaborersInternationalUnion of NorthAmerica,hereincalled theRespondentor the Union, is alabor organizationwithinthemeaningof Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICESThe Respondent Union is party to a collective-bargain-ing agreement with a multiemployer group who arerepresentedby and/or are membersof theBuildersAssociation of KansasCity,herein called the Association.Price Brothers, the general contractor on the Willow CreekprojectinKansasCity,Missouri,is not amember of theAssociation but is signatory to the collective-bargainingagreement between the Association and the Respondent.The agreement is printed in a blue book and is oftenreferred to as the"Blue Book."On October 16, 1973, and for some time theretofore,Dalton, the Charging Party, had been engaged in supply-ing, pouring, and finishing concrete on the Willow Creekprojectunder subcontract from Price Brothers,the generalcontractor.On October 16, 1973, Dalton employed fourlaborers on the project, all of whom were members of theRespondent Union. On the afternoon of October 16, 1973,Respondent Union's field representative,Columbus Sump-ter, visited theWillow Creek project. He checked to see ifthe laborers were in good standing with the RespondentUnion. He also called on Joseph Dalton, the concretesubcontractor,and asked him to sign a contract stipulationwith the Respondent Union. Sumpter didn't have a copy ofthe contract stipulation with him but he told Dalton that 42DECISIONSOF NATIONALLABOR RELATIONS BOARDhe would return the next day to have Dalton sign thecontract.'Dalton'sattorney,Mr. Stanford C. Madden, wasformerly employed by the Association, and he had somefamiliarity with the contract between the Respondent andtheAssociation.Dalton testified that on the evening ofOctober 16, 1973, he called Attorney Madden about thecontract.Madden suggested eliminating the $1,000 securityperformance bond and the 3 cents per hour before Daltonsigned the contract.On the evening of October 16, Union Field Representa-tive Sumpter phoned Mr. Dale Ludlum, superintendent oftheWillow Creek project,who agreed to set up a meetingfor the following morning at the Willow Creek projectoffice between Mr. Sumpter,himself,Mr. Price,2and Mr.Dalton.When Sumpter came to the project office on themorning of October 17, 1973, Price called Dalton to theoffice to discuss the matter.According to Dalton's credible testimony,Mr. Pricestarted asking Sumpter what was required to have thematter resolved.Sumpter replied that all that was necessar-y was for Daltonto signthe "yellowstipulation agree-ment."Dalton objected to posting the $1,000 bond.Sumpter told Dalton that in his case the performance bondwould be $500 instead of$1,000.When Dalton objected topaying the 3 cents per hour,Sumpter told him it mustremain in the agreement.Sumpter stated that UnionBusinessManager Jarrett had sent him out to get thecontract stipulation signed.Dalton testified credibly thathe suggested that the matter wait so that he and his lawyer,Mr.Madden, could call at the union office the nextmorning and talk to Mr. Jarrett. Mr. Sumpter would notagree to this.He told the group consisting of Price, DaleLudlum,and Dalton that he had been sent out to get thecontract signed or he would have to put a banner on thejob .3 At this juncture, Price, Ludlum, and Dalton retired toanother room wherethey triedto contactAttorneyMadden without success.Price told Dalton that he couldnot afford to have the job shut down. Price told Dalton hewould have to sign the contract or be "fired off the job."Dalton told Price he would sign the contract under protest.The three, Dalton, Ludlum, and Price, then returned toSumpter in the office.Dalton testifiedcrediblythat therehe again asked Sumpter if he and his lawyer could notcome down to the union office the next day and try towork out something with Business Manager Jarrett.Sumpter said, "No, I was sent out to either put a banner upor get this contract signed."4 Faced with this threat of abanner placed on the job unless he signed the contractstipulation,Dalton signed but said in the presence of Price,Ludlum,and Sumpter,"Iwant it understood that I amsigning this under protest."Dalton further testified credibly, with substantial corrob-oration from Price, that just prior to his decision to sign,Sumpter said, "If I don't sign it, he will put a picket up andrSumpter testified that he left a blank copy of the contract stipulation inquadruplicatewithDaltonon theafternoonofOctober16 as Daltonwanted to confer with his attorney in the matter.2 It was important to Price to settle the matter as his contract with theRespondent Union contained a subcontractor'sclause providing thatsubcontractors on the jobsite were required to have a contract with theRespondent for laborers in their employ on thejobsite.he said, `Yes, I will.' You'll have a picket out here if I don'tsign it." Sumpter left with the signed contract stipulationand Price, Ludlum, and Dalton resumed their work.The contract requirements set forth in the"Blue Book"towhich Dalton,on advice of counsel,objected aredesignated by counsel for the General Counsel and bycounsel for the Charging Party as nonmandatory subjectsof bargaining.Theymay be found at article VIII of the"Blue Book" (G.C. Exh. 3). Each employee is paid 1 centper hour by the employer to the Association (Laborer'sAdministrative Expense Account) and 2 cents per hour ispayable for each employee to the account of the Associa-tion (Laborer's Industry Advancement Fund).The purpose of this 1-cent contribution is to assist theAssociationin partiallydefraying the costs of furnishingthe management's share in the establishment,administra-tion,and enforcement of these programs and toward theAssociation's costs in time and effort in establishing andmaintainingall the records provided for inthis agreement.The 2centsper hour for each employee shall be creditedby the depositary to the account of the Association(Laborer's Industry Advancement Fund), such fund to beadministered by a committee appointedby the Associa-tion.This fund is created in general to train and improvetheefficiencyofworkmen and to improve generalconditions and relationship of the construction industry asa whole,which shall include,but not be limited to,industrial relations,public relations,labor relations,safety,and any other function which is designed to advance andpromote the interests of the building industry generally.With the signing of the contract stipulation, Daltonbegan paying the depositary, Traders National Bank, forthe various fringe benefits set forth in article VIII of the"Blue Book," the amounts specified,such as for welfare,pensions,and vacations,but made no payments designatedfor the I cent to the account of the Association (Laborer'sAdministrative Expense Account)or 2 cents to the accountof the Association (Laborer's Industry AdvancementFund). But in December 1973, when the RespondentUnion refused to pay one of Dalton's laborers his vacationmoney until the 3 cents was paid to the two above funds, 1cent per hour for one fund, and 2 cents per hour for theother,Dalton began paying the 3 cents per hour to beallocated to the two funds so that the vacation moneywould be paid to his employees.Dalton,however, has notposted the $500 performance bond to guarantee thepayment of wages and fringe benefit contributions re-quired by article VIII of the "Blue Book."The IssuesThe issuesare asfollows:1.Does the 6-month limitation imposed by Section10(b) of the Act require that this case be dismissed?3Price corroborates Dalton's testimony that on this occasion,Sumpterthreatened to closedown the jobthat day if the contract were not signed byDalton.Sumpter's testimony that he made no threat to picket or put abanner on the job is not credited.4Theabove quote is from the credible testimony of Dalton, withsubstantialcorroboration fromPricewho was also present at thisconversation. LOCAL264, LABORERS2.Did the Respondent Union violate Section 8(b)(IXB)and (3)in forcing Dalton to sign the contract stipulationsby means of Sumpter's threat to picket and close down theconstruction project if the contract stipulation was notsignedby Dalton?A.The 10(b) IssueSection10(b) of the Act providesin pertinentpart "thatno complaint shallissuebased on any unfair labor practiceoccurring more than 6 months prior to the filing of thecharge with the Board and the service of a copy thereofupon the person against whom the charge is made."Section102.112 ofthe Board'sRules and Regulationsauthorizes service of papers by a party on other parties,among other means by registered mail.Section 102.113 of the Board's regulations provides thatthe date of service shall be the day the matter served isdeposited in the UnitedStatesmailor is delivered inperson, as the case may be. In computing the time fromsuch date, the provisions of Section 102.114 apply.Section 102.114 of the Board's Rules and Regulationsprovides in pertinent part that: "In computing any periodof time prescribed or allowed by these rules, the day of theact, event, or default after which the designated period oftime begins to run is not to be included, .. .In the instant case,the alleged unfair labor practicesoccurred on October 17, 1973. The unfair labor practicechargewas filed with the Board's Regional Office atKansas City,Kansas,on April 16, 1974, deposited in theUnited States registered mail by the Regional Office onApril 17 and delivered to the Union on April 18, 1974. Itfollows, according to Section 102.114 of the Board's Rulesand Regulations, that the date of October 17, 1973, is notcounted in computing the 6 months. In that case, thelimitation period begins to run on October 18, 1973, andthe last day of the 6-month period is April 17, 1974. As thecharge was filed on April 16, 1974, and served on April 17,1974, by registered mail (that is, deposited in the UnitedStates mail on that date), the service is timely even thoughthe mail did not reach the Union's office tillApril 18, 1974.1 find therefore that the charge was timely filed and servedwithin the meaning of Section 10(b) of the Act. SeeKoppersCo.,163NLRB 517 (1967);Luzerne Hide and TallowCompany,89 NLRB 989 (1950).B.The Alleged 8(b)(1)(B) ViolationThe General Counsel's complaint alleges in substancethat the Respondent Union by threatening to picketDalton unless he signed a contract stipulation to be boundby the collective-bargaining agreement (Blue Book) be-tween the Association and the Respondent Union, therebyviolatedSection8(b)(1)(B)of the Acts There is noevidence, however, in the record to support this allegation.Dalton made no objection on October 16 or 17 to the factthat the Association was the employer-representative in the5The contract stipulation in essence obligates the signingemployer to bebound byall the provisions of the"Blue Book."6Sec.8(b)(1)(B) of the Act provides that it shall be an unfair laborpractice for a labor organization or its agents to restrain or coerce anemployer in the selection of his representatives for the purposes of collective43administrationof the collective-bargaining agreement(Blue Book) and he did not refuse to sign the contractstipulation for that reason. I find that Dalton was notrestrained or coerced by the Union in the selection of theAssociation as his representative for the purposes ofcollective bargaining or the adjustment of grievances. I willtherefore recommend that the 8(b)(1)(B) allegation in thecomplaint be dismissed.C.The 8(b)(3) AllegationThere is substantial and credible evidence to substantiatethe 8(b)(3) allegation of the complaint.? I find on the basisof the testimony of Dalton and Price that Sumpter, anagent of the Respondent Union, on October 17, 1973, bythreats of strike action, forced Dalton to sign the contractstipulation, notwithstanding Dalton objected to the $1,000or $500 cost-performance bond and the 1-cent and 2-centpayments to the Laborer's Administrative Expense Ac-count and the Laborer's Industry Advancement Fundwhose purpose I have notedearlier inthisDecision. It isnow well established by Board and court decisions thatthese two funds and the performance bond do not fallwithin themeaning of wages,hours, and working condi-tions,and for that reason are not mandatory subjects ofbargaining.Although these subjects may properly beplaced on the bargaining table as permissive subjects ofbargaining,and they may be voluntarily agreed to, it isimpermissible to force agreement on these contractprovisions by picketing, threats of picketing, or othercoercivemeans.See,e.g.,InternationalHod Carriers,Buildingand Common Laborers Union of America, Local#1082 (E. L. Boggs Plastering Co.),384 F.2d 55 (C.A. 9,1967), enfg. 150 NLRB 158 (1966);Plasterers Local 739(ArnoldM. Hansen),157 NLRB 823 (1966);SheetMetalWorkers Local 80 (Turner-Brooks Inc.),161NLRB 229(1966);Southern California Pipe Trades District Council No.16,of the United Association (Aero Plumbing Co.),167NLRB 1004 (1967); also id. at 184 NLRB 398 (1970);United Slate,Tile& Composition Roofers Local No. 36(Roofing Association of So. California),172 NLRB 2248(1968);Carpenters District Council of Detroit (Excello DryWall Co.),145 NLRB 663 (1964).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent Union set forth insection III, above, occurring in connection with theoperations of J. J. Dalton and Owen Glover, d/b/a D & GConstruction Co., described in section I, above, have aclose, intimate, and substantial, relation to trade, traffic,and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.bargaining or the adjustment of grievancesrSec. 8(b)(3) of the Act provides that it will be an unfair labor practicefor a labor organization or its agents to refuse to bargain collectively with anemployer, provided it is the representative of his employees subject to theprovisions of Sec. 9(a). 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE REMEDYHaving found that the RespondentUnion violatedSection 8(bX3) of the Actby insisting on and forcing thesigningof a contractstipulation requiring the posting of aperformance bond and the paymentofmoney to theaccount of the Association(Laborer'sAdministrativeAccount) and (Laborer's IndustryAdvancementFund) byJ. J. Dalton and Owen Glover,d/b/a D &G ConstructionCo., it isrecommended that the Respondent Union ceaseand desist from insisting on these items.In order to restorethe parties to thestatus quo anteit is recommended that theRespondentUnion beordered to return any sums ofmoneypaid byDalton for a bond or into the funds abovementioned.Such payment shall bear interest at the rate of6 percent per annum.Upon the basis of the foregoing findings of fact andupon the entire record in this proceeding,Imake thefollowing:CONCLUSIONS OF LAW1.J.J.Daltonand Owen Glover,d/b/a D & GConstructionCo., isan employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Respondent,Local264,Laborers InternationalUnion of North America,is a labor organization within themeaning of Sections 2(5) and 8(bX3) of the Act.3.At all times material herein,RespondentUnion hasbeen the exclusive bargaining representative for the unit oflaborersemployed byJ.J.Dalton andOwen Glover,d/b/a D &G Construction Co., withinthemeaning ofSection 9(a) of the Act.4.By threats of picketing to force the signing of acontract stipulation requiring J. J.Dalton and OwenGlover,d/b/a D &G ConstructionCo.'s payment of aperformance bond and to a Laborer'sAdministrativeExpenseAccount anda Laborer's Industry AdvancementFund,and byinsisting on such payments,the RespondentUnion hasviolated Section 8(bX3) of the Act.5.Theaforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.6.RespondentUnion has not violated Section8(bx1XB) of the Act.s In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.9At the time of the hearing the Charging Party had not paid theUpon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDERSThe RespondentLocal 264, LaborersInternationalUnion of NorthAmerica,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from refusing to bargain in goodfaithwith J. J. Dalton andOwen Glover, d/b/a D & GConstructionCo.,by insisting on and forcing saidChargingParty'sposting a performancebondor makingpayments for the benefitof the Laborer's AdministrativeExpense Accountor the Laborer's Industry AdvancementFund.2.Take the following affirmative action to effectuatethe purposesof the Act:(a)Return,or cause to be returned,allmoneys J. J.Dalton and Owen Glover,d/b/a D & G Construction Co.,has paid into the aforesaid funds or in connectionwith theposting of a performance bond .9(b) Post in conspicuous places in RespondentUnion'sbusiness offices, meeting halls,and all places where noticestomembers are usually posted,copies ofthe attachednotice marked"Appendix." 10 Copiesof saidnotice, to befurnishedby theRegional Director for Region17, shall,after being duly signedby anauthorized representative oftheRespondent,be posted immediately upon receiptthereof,and be maintainedfor 60consecutive days.Reasonable steps shall be taken to insure that said noticesare not altered, defaced,or coveredby any othermaterial.(c)Forthwithmail copies of said noticeto the saidRegional Director after said copies have been signed asprovided above forposting by D & G Construction Co., ifthey so agree,at places where they customarily post noticesto laborers in their employ.(d)Notify theRegional Director, in writing, within 20days from the receipt of this Decision,what stepsRespondent Union has taken to comply therewith.IT IS FURTHER ORDERED that the 8(b)(1)(B) violationalleged in the complaint is dismissed.performance bond.10 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."